41 A.3d 1276 (2012)
210 N.J. 182
In the Matter of Edward Benjamin BUSH, an Attorney at Law (Attorney No. XXXXXXXXX).
D-109 September Term 2011, 070609
Supreme Court of New Jersey.
May 22, 2012.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of EDWARD BENJAMIN BUSH of TOMS RIVER, who was admitted to the bar of this State in 1984;
And the District IIIA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter and to comply promptly with reasonable requests for information);
And the parties having agreed that respondent's conduct violated RPC 1.4(b), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined in DRB 12-073 that an admonition is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. IIIA-2011-0013E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that EDWARD BENJAMIN BUSH of TOMS RIVER is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.